Citation Nr: 1515967	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-46 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for pulmonary disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In March 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In May 2011, the Board remanded this claim for additional evidentiary development.

In February 2012, the Board issued a decision which denied service connection for a pulmonary disability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a memorandum decision which vacated the Board's February 2012 decision, and remanded this matter for additional development and adjudication.

In February 2014, the Board remanded this matter for additional evidentiary development.  


REMAND

The Veteran contends that service connection is warranted for a pulmonary disorder.  The Veteran claims that he began to experience breathing problems while completing a "weed and seed detail" during service.  He claims that he could not breathe at that time, and that he was treated with inhalers.  In March 2011, the Veteran testified that he continued to experience shortness of breath ever since his discharge from military service.  He repeated this contention during a June 2011 VA medical examination.

The Veteran served on active duty in the Air Force from March 1967 to December 1967.  The Veteran's separation examination, performed in November 1967, disclosed that his lungs and chest were found to be normal on clinical evaluation.  The examination report also noted that the Veteran had "[h]ay fever, mild since 1965, medically treated on each occasion, no comp, no seq."

In its June 2013 memorandum decision, the Court indicated that a June 2011 VA medical opinion relied upon in the Board's February 2012 decision failed to adequately consider the Veteran's description of his inservice and post service symptomatology.  Specifically, the Court stated that the VA examiner, "ignored the appellant's assertion that he had breathing problems in service for which he was treated and that he continues to have these symptoms."

Pursuant to the Board's February 2014 remand, the originating agency was to schedule the Veteran for an examination to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  In forming the opinion(s), the examiner was to consider Veteran's contentions concerning breathing problems both during and since his discharge from the service.

In December 2014, the Veteran was provided with a VA DBQ examination for respiratory disorders.  The report of this examination noted the Veteran's current diagnoses of emphysema and chronic obstructive pulmonary disorder (COPD).  In discussing the Veteran's history of a respiratory condition, the report stated, "The veteran reports in 1967 experiencing multiple episodes of respiratory difficulty and later diagnosis with hay fever.  The veteran was treated accordingly."  The examination report does not address whether the Veteran experienced any respiratory symptomatology in the years following his separation from service.  Moreover, the examination report does not make reference to the Veteran's contentions in the record of having experienced shortness of breath ever since his active service.

Based upon this limited review of the evidence, the examiner opined that the Veteran's emphysema and COPD, "are less likely to have originated in service or is otherwise etiologically related to service."  In support of this opinion, the examiner stated, "[r]ecords do not indicate symptoms or a condition similar to his current respiratory condition since leaving service in 1967, there are no records to indicate respiratory symptoms consistent with his current diagnosis."

Having failed to acknowledge the Veteran's contentions concerning his having shortness of breath ever since his discharge from the service, the Board finds this examination and opinion to be inadequate.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  All pertinent evidence of record must be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The examiner must obtain and record a detailed history of the Veteran's respiratory symptomatology both during his active service (March 1967 to December 1967) and during the years thereafter. 

Based on a review of the Veteran's pertinent history, including his in-service treatment reports (which document treatment for hay fever), the examination results, and the Veteran's contentions concerning his breathing problems both during and since his discharge from the service, the examiner should provide an opinion with respect to each pulmonary disorder present during the period of the claim, including emphysema and COPD, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service or is otherwise etiologically related to service.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide any required opinion, he or she should explain why.  If a requested opinion would require speculation, the examiner must provide the reasons why an opinion would require speculation.  

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                   (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




